DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Preliminary amendment filed 23 November 2022 is acknowledged.  Claim 28 has been amended.  Claims 1-28 are pending.

Election/Restrictions
Applicant’s election without traverse of species b and d, FIGs. 1 and 2, claims 1-4, 6, 8-13, 27, and 28 in the reply filed on 23 November 2022 is acknowledged.
Claims 5, 7, and 14-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 November 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Information disclosure statement filed 12 November 2020 has been fully considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Capacitor Comprising Anti-Ferroelectric Layers and High-k Dielectric Layers.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations, “a first high-k dielectric layer,” “a first anti-ferroelectric layer,” “a second anti-ferroelectric layer,” and, “a second high-k dielectric layer.”  It is unclear which, if any, of these features correspond to the “at least one anti-ferroelectric layer” and the “at least one high-k dielectric layer” of claim 1 off which the claim depends.  As best understood by Examiner, at least one of “a first high-k dielectric layer” and “a second high-k dielectric layer” corresponds to the “at least one high-k dielectric layer”; and at least one of “a first anti-ferroelectric layer” “a second anti-ferroelectric layer” corresponds to the “at least one anti-ferroelectric layer.”
Claims 10-13 suffer from the same deficiencies as claim 9 upon which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-10, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Patent Application Publication 2020/0035807, hereinafter Chen ‘807).
With respect to claim 1, Chen ‘807 teaches (FIG. 38) a semiconductor device as claimed, comprising:
a first electrode (104) ([0046, 0140]);
a second electrode (108) ([0046, 0140]); and
a multi-layer stack (120, 122, 128, 130, 132, 134, and 136) positioned between the first electrode (104) and the second electrode (108), the multi-layer stack including at least one anti-ferroelectric layer (122; described as antiferroelectric in [0101, 0108, 0114]) and at least one high-k dielectric layer (120; formed of HfO2 or TiO2 [0108], both of which are high-k dielectric materials) ([0108, 0140]).

With respect to claim 2, Chen ‘807 teaches wherein the multi-layer stack (120, 122, 128, 130, 132, 134, and 136) includes at least one direct contact interface between the at least one anti-ferroelectric layer (122) and the at least one high-k dielectric layer (120) ([0140]).
With respect to claim 3, Chen ‘807 teaches wherein the at least one anti-ferroelectric layer (122) includes an anti-ferroelectric hafnium zirconium oxide ([0110]).
With respect to claim 8, Chen ‘807 teaches wherein the at least one high-k dielectric layer (120) includes hafnium oxide or zirconium oxide ([0108]).
With respect to claim 9, Chen ‘807 teaches wherein the multi-layer stack (120, 122, 128, 130, 132, 134, and 136) includes: a first high-k dielectric layer (120) over the first electrode (104); a first anti-ferroelectric layer (122) over the first high-k dielectric layer; a high band gap layer (128 or 132; both HfO2 or TiO2 are high band gap materials [0116, 0126]) over the first anti-ferroelectric layer; a second anti-ferroelectric layer (134) over the high band gap layer; and a second high-k dielectric layer (136) over the second anti-ferroelectric layer ([0108, 0125, 0132, 0140]).
With respect to claim 10, Chen ‘807 teaches wherein the high band gap layer (132; when selected from HfO2 having a band gap of ~5.6 eV) has an energy band gap greater than the first and second anti-ferroelectric layers (122 and 134; when selected from HZO having a band gap of ~5.37 eV and the first and second high-k dielectric layers (120 and 136; when selected from TiO2 having a band gap of ~3.2 eV) ([0108, 0125, 0132, 0140]).
With respect to claim 28, Chen ‘807 teaches wherein the at least one anti-ferroelectric layer (122) includes a hafnium oxide-rich (Hf0.5Zr0.5O2 is rich in Hf when giving the term “rich” its broadest reasonable interpretation) hafnium zirconium oxide layer, and the high-k dielectric layer (120) includes a hafnium oxide layer or a zirconium oxide layer ([0108, 0110, 0140]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘807 as applied to claim 1 above, and further in view of Sharangpani et al. (US Patent Application Publication 2021/0050372, hereinafter Sharangpani ‘372).
With respect to claims 4 and 6, Chen ‘807 teaches the device as described in claim 1 above with the exception of the additional limitations wherein the at least one anti-ferroelectric layer has a thickness which is thinner than approximately 30 Å; and wherein the at least one anti-ferroelectric layer includes a hafnium oxide-rich hafnium zirconium oxide whose hafnium oxide content is greater than a zirconium content, and the hafnium oxide-rich hafnium zirconium oxide has a thickness which is thinner than approximately 30 Å.
However, Sharangpani ‘372 teaches (FIG. 20B) an anti-ferroelectric layer (154A) including a hafnium oxide-rich hafnium zirconium oxide whose hafnium oxide content is greater than a zirconium content ([0204]) having a thickness less than 30 Å ([0206]) to tailor a hysteresis curve to suit different applications ([0199]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor device of Chen ‘807 wherein the at least one anti-ferroelectric layer has a thickness which is thinner than approximately 30 Å; and wherein the at least one anti-ferroelectric layer includes a hafnium oxide-rich hafnium zirconium oxide whose hafnium oxide content is greater than a zirconium content, and the hafnium oxide-rich hafnium zirconium oxide has a thickness which is thinner than approximately 30 Å as taught by Sharangpani ‘372 to tailor a hysteresis curve to suit different applications.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘807 as applied to claim 9 above, and further in view of Kim (US Patent Application Publication 2020/0020780, hereinafter Kim ‘780).
With respect to claims 11-13, Chen ‘807 teaches the device as described in claim 9 above with the exception of the additional limitations wherein the multi-layer stack further includes: a leakage blocking layer between the second high-k dielectric layer and the second electrode; and an interface control layer over the leakage blocking layer; wherein the leakage blocking layer includes a material having a lower dielectric constant and a higher energy band gap than the first and second anti-ferroelectric layers and the first and second high-k dielectric layers; and wherein the interface control layer includes a material having a greater electronegativity than the first and second anti-ferroelectric layers and the first and second high-k dielectric layers.
However, Kim ‘780 teaches (FIG. 4A) a multi-layer stack (C11) further including: a leakage blocking layer (205) over a dielectric stack (202); and an interface control layer (206) over the leakage blocking layer ([0077, 0080]) to increase the dielectric constant of the dielectric stack, reducing the equivalent oxide layer thickness of the dielectric stack and preventing leakage to form a memory whose refresh characteristics and reliability are improved ([0262]).
It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).  In this case, the leakage blocking layer (205) and interface control layer (206) of Kim ‘780 would inherently have the properties of having a lower dielectric constant and a higher energy band gap than the first and second anti-ferroelectric layers and the first and second high-k dielectric layers of Chen ‘807, and having a greater electronegativity than the first and second anti-ferroelectric layers and the first and second high-k dielectric layers of Chen ‘807 respectively because the leakage blocking layer (205) and interface control layer (206) of Kim ‘780 are made of Al2O3 and TiO2 respectively, which are the same as the leakage blocking layer and interface control layer as disclosed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the multi-layer stack of Chen ‘807 further including: a leakage blocking layer between the second high-k dielectric layer and the second electrode; and an interface control layer over the leakage blocking layer; wherein the leakage blocking layer includes a material having a lower dielectric constant and a higher energy band gap than the first and second anti-ferroelectric layers and the first and second high-k dielectric layers; and wherein the interface control layer includes a material having a greater electronegativity than the first and second anti-ferroelectric layers and the first and second high-k dielectric layers as taught by Kim ‘780 to increase the dielectric constant of the dielectric stack, reducing the equivalent oxide layer thickness of the dielectric stack and preventing leakage to form a memory whose refresh characteristics and reliability are improved; and because the claimed properties of the materials are inherent.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘807 as applied to claim 1 above, and further in view of Popp et al. (US Patent Application Publication 2008/0253160, hereinafter Popp ‘160).
With respect to claim 27, Chen ‘807 teaches the device as described in claim 1 above, including the additional limitation teaches further comprising: a semiconductor substrate (102) ([0046]).
Thus, Chen ‘807 is shown to teach all the features of the claim with the exception of further comprising: a transistor including a buried word line structure formed in the semiconductor substrate, and a first source/drain region and a second source/drain region on both sides of the buried word line structure; and a bit line coupled to the first source/drain region of the transistor, wherein the first electrode is coupled to the second source/drain region of the transistor.
However, Popp ‘160 teaches (FIG. 11) a transistor including a buried word line structure (991 and 992) formed in a semiconductor substrate (1), and a first source/drain region (98) and a second source/drain region (99) on both sides of the buried word line structure; and a bit line (961) coupled to the first source/drain region of the transistor, wherein a first electrode (94) is coupled to the second source/drain region of the transistor ([0042, 0071]) to form a memory cell ([0020]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the semiconductor device of Chen ‘807 further comprising: a transistor including a buried word line structure formed in the semiconductor substrate, and a first source/drain region and a second source/drain region on both sides of the buried word line structure; and a bit line coupled to the first source/drain region of the transistor, wherein the first electrode is coupled to the second source/drain region of the transistor as taught by Popp ‘160 to form a memory cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        
/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826